DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figs. 1-5 in the reply filed on 10 June 2022 is acknowledged.
All pending claims (i.e. claims 1-17) are identified in the reply as reading on the elected species.
	Applicant’s amended claims of 10 June 2022 are acknowledged.
	Claims 1-2, 4, 6, and 7-8 are amended.
	Claims 1-17 are presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “140” appears to have been used to designate both rear panel left side edge and rear panel right side edge in Fig. 2.  
reference character “186” appears to have been used to designate both lower bar tacks and a gusset bar tack in Fig. 2
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two substantially vertical seams configured to be medial of a pair of anterior iliac spine of a wearer (claim 6) and the two substantially vertical seams configured to be lateral of mid inguinal points of the wearer (claim 7) and each of the two substantially vertical seams has a first bar tack adjacent an upper end of the substantially vertical seam and a second bar tack adjacent a lower end of the substantially vertical seam (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because:
The use of the term LYCRA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The fifth sentence of Paragraph 26 appears to use 140 for both the rear panel left side edge and the rear panel right edge.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “configured to be medial to a pair of anterior superior iliac spine of a wearer”.  It is understood this should read “configured to be medial to a pair of anterior superior iliac spines of a wearer”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the top edge of the rear panel”.  It is understood this should read “a top edge of the rear panel”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that a left side seam allowance can be contained by the left upper bar tack and the left lower bar tack” (lines 21-22) and “such that a right side seam allowance can be contained by the right upper bar tack and the right lower bar tack” (lines 25-26).  Usage of the word “can” in the limitations renders the claim indefinite insofar as it not clear whether what follows “can” is required by the claim or not.  For the purpose of applying art, the limitation is understood to be met if the claimed bar tacks are configured such that the claimed seam allowances are or are not contained by the claimed bar tacks.
Claims 2-5 are indefinite if only because they depend from an indefinite claim.
Claim 6 recites “all of the edges of the front panel and the rear panel being free edges except the edges connected to the gusset panel”.  It is not understood what is meant by “all of the edges” insofar as “edges” lacks antecedent basis.  The claim only recites one edge (the top edge of the front panel, in line 2 of the claim).  Moreover, the claim recites “front panel connected to the rear panel at two substantially vertical seams”.  It is not understood whether “all edges” includes any edges of any vertically seamed structure of the panty and, if so, how such seamed structure would be “free edges” insofar as they would be seamed.  For the purpose of applying art, the limitation is understood to be met if a prior art’s top edge of its front panel is a free edge insofar as it is the only edge positively recited in the claim prior to reciting “all of the edges”.  The claim is further indefinite insofar as “the edges connected to the gusset panel” lacks antecedent basis.  “the edges connected to the gusset panel” is indefinite insofar as the claim only requires “a gusset panel connected to the front panel”; usage of “the edges” suggests that more than one edge (of either the front panel or the rear panel or both the front and the rear panels) are “connected to” the gusset panel; however, as claimed, the rear panel is not required to be connected to the gusset panel; accordingly it is not understood which edges are included in “the edges connected to the gusset panel”.  For the purpose of applying art, the limitation is understood to be met the front panel is connected to the gusset panel and if any two edges of a front panel and/or rear panel are free edges.
Claims 7-17 are indefinite if only because they depend from an indefinite claim.
Moreover, claims 12-13 contain the trademark/trade name LYCRA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe synthetic elastane and, accordingly, the identification/description is indefinite.	Moreover, claims 15-17 are further indefinite insofar as they recite “a ratio of a total relaxed length of the top edge of the front panel to a total relaxed length of the top edge of the rear panel”.  The specification and figures do not sufficiently describe how such measurements are obtained.  Rather the specification appears to suggest (paragraphs 25, 30, and 48) that a relaxed length of the fabrics appropriate for the panels can in fact change after subjecting the fabric to 60 minutes of loose fitting testing.  For the purpose of applying art, the limitations are understood to be met if any measurable length of top edges meets the claimed ratios.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hanson Allen, US 2019/0125003] in view of [Hanson Allen, US 2019/0330773], [Berkowitz, US2019/0082745] and [Jessika Allen, AU 2006246504].
Hanson Allen ‘003 teaches (Figs. 1-2 and 4):
A panty comprising: a front panel (“front panel 12”; para 24) formed of a first material, the front panel comprising a left front side edge and a right front side edge (“front panel 12 and back panel 14 are fixedly or seamlessly attached along the sides”; para 24), a top front edge (“front superior edge 26”; para 25) extending between the left front side edge and the right front side edge, a left front leg edge (“front inferior edge 20”; para 25) extending downward at a first angle from the left front side edge, a right front leg edge (“front inferior edge 18”; para 25) extending downward at a second angle from the right front side edge, a front panel gusset edge (“gusset panel 16 extends between the front panel 12 and the back panel 14. In certain embodiments, the gusset panel 16 is a separate piece of fabric from one or both of the front panel 12 and back panel 14 and is attached to the front panel and/or back panel”; para 26) extending between the left front leg edge and the right front leg edge; a rear panel (“back panel 14”; para 24) formed of a second material, the rear panel comprising a left rear side edge and a right rear side edge (“front panel 12 and back panel 14 are fixedly or seamlessly attached along the sides”; para 24), a top rear edge (“back superior edge 28”; para 25) extending between the left rear side edge and the right rear side edge, a left rear leg edge (“back inferior edge 24”; para 25) extending upwardly at a third angle from the left rear side edge, a right rear leg edge (“back inferior edge 22”; para 25) extending upwardly at a fourth angle from the right rear side edge, and a rear panel gusset edge (“gusset panel 16 extends between the front panel 12 and the back panel 14. In certain embodiments, the gusset panel 16 is a separate piece of fabric from one or both of the front panel 12 and back panel 14 and is attached to the front panel and/or back panel”; para 26) extending between the left rear leg edge and the right rear leg edge; a gusset panel (“gusset panel 16”; para 26) formed of a third material, the gusset panel comprising a front gusset edge (“edge 52”; para 33), a rear gusset edge (“edge 54”; para 33), a left gusset leg edge (“edge 32”; para 27) extending from the front gusset edge to the rear gusset edge, and a right gusset leg edge (“edge 30”; para 27) extending from the front gusset edge to the rear gusset edge; each of the top front edge (“free cut front superior edge”; para 7), top rear edge (“free cut back superior edge”; para 7), left front leg edge (“edge 20…free cut”; para 25), left rear leg edge (“edge 24…free cut”; para 25), right front leg edge (“edge 18…free cut”; para 25), and the right rear leg edge (“edge 22…free cut”; para 25) being free cut; 
the left front side edge and the left rear side edge being connected with a left side seam (“front panel 12 and back panel 14 are fixedly or seamlessly attached along the sides”; para 24), 
the right front side edge and the right rear side edge being connected with a right side seam (“front panel 12 and back panel 14 are fixedly or seamlessly attached along the sides”; para 24),
the front panel gusset edge, the rear panel gusset edge, and the gusset rear edge being connected by a rear gusset seam (“seam 58”; para 35; 14 and 16 “are attached with a seam 58” para 35; the claimed edges are connected by said seam directly or indirectly) , the left front leg edge and the left gusset leg edge being connected by a left gusset seam (one of “left and right seams 40”; para 28; the claimed edges are connected by said seam directly or indirectly), the right front leg edge and the right gusset leg edge being connected by a right gusset seam (the other of “left and right seams 40”; para 28; the claimed edges are connected by said seam directly or indirectly), 
Although Hanson Allen ‘003 teaches and the second material comprising an interior surface and at least teaches elastic as an appropriate material (“back panel…include…spandex”; para 7), Hanson Allen ‘003 does not expressly teach the second material comprising an interior surface that comprises exposed elastic threads.
However, Hanson Allen ‘773 teaches an “undergarment” (para 21) wherein an “interior surface 11 includes exposed elastic threads that directly contact the body of the wearer (para 22).  Hanson Allen ‘773 further teaches that the interior surface that comprises exposed elastic threads “increases the coefficient of friction of the interior surface 11, which, in turn, reduces sliding of the interior surface 11 against the wearer's skin”; para 23.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second material of Hanson Allen ‘003 such that its interior surface comprises exposed elastic threads, as in Hanson Allen ‘773, in order to reduce the sliding of the underwear against the wearer’s skin, as taught by Hanson Allen ‘773.  One of ordinary skill would be motivated to adopt the change insofar as Hanson Allen ‘003 teaches that it is desirable to “prevent sliding” of underwear parts (para 4); see also desire to avoid “undergarments…move and shift uncomfortably” (para 3) and “proper anchoring” (para 20).

Thus Hanson Allen ‘003 in view of Hanson Allen ‘773 teaches all the claimed limitations excepting those pertaining to bar tacks.

However, Berkowitz teaches (Fig. 1)  a bar tack (one of “bar tacks 134”; para 37) positioned at an end of a seam (“…where the crotch gusset panel seam 128 meets the front-side-and-rear panel 118, and where the crotch gusset panel 128 meets each of the leg hems 132 in the front of the garment”; para 37) and extending parallel to a leg line of the garment (refer to Fig. 1).  Berkowitz further teaches the bar tack is “a stitch that is used as a reinforcement for points of strain in clothing”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panty of the modified Hanson Allen ‘003 such that its left gusset seam and its right gusset seam each comprise the bar tack positioned only at an end of a seam and extending parallel to a leg line of the garment, as in Berkowitz, in order to reinforce those areas of the garment, as taught by Berkowitz.  One of ordinary skill would be motivated to adopt the modification insofar as Hanson Allen ‘003 teaches the gusset panel is configured to be subjected to stress when worn (“stretch allows for…fit and coverage”; para 27; also “stretch” in relation to gusset edges 30 and 32 in para 28).  In adopting the modification, one would arrive at a left gusset bar tack being positioned only at a forward end of the left gusset seam and extending parallel to the left front leg edge, a right gusset bar tack being positioned only at a forward end of the right gusset seam and extending parallel to the right front leg edge.  
The modified garment would further meet the limitation: left gusset bar tack and the right gusset bar tack configured to resist rolling of the gusset panel insofar as the reinforcing nature of the bar tacks would resist rolling of at least some portion of the gusset panel in at least some manner.

Thus the Hanson Allen ‘003 teaches all the claimed limitations except those pertaining to the left upper and lower bar tacks and the right upper and lower bar tacks.

However, Jessika Allen teaches (Fig. 1) an undergarment (“bra assembly”; page 4 line 17) which is stitched to garment panels 12 and 13 via two side seams (“seams 42”; page 4 line 19) wherein a left upper bar tack is only positioned at a top of a left side seam, a left lower bar tack is only positioned at a bottom of the left side seam, a right upper bar tack is only positioned at a top of a right side seam, and a  right lower bar tack is only positioned at a bottom of the right side seam (“utilizing a bar tack 43…at each end of the…seams 42” (page 4 lines 18-19).
Jessika Allen further teaches the bar tacks reinforce the seams on which they are positioned (“utilizing a bar tack 43 as reinforcement at each end of the…seams 42”; page 4 lines 18-19).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hanson Allen such that its left and right side seams comprise the left upper bar tack is only positioned at a top of a left side seam, a left lower bar tack is only positioned at a bottom of the left side seam, a right upper bar tack is only positioned at a top of a right side seam, and a right lower bar tack is only positioned at a bottom of the right side seam of Jessika Allen in order to reinforce the seams, as taught by Jessika Allen (page 4 lines 18-19).  One would be motivated to reinforce the seams insofar as Hanson Allen teaches “shapewear”, “knit” construction, and “elastane” (paragraph 24) in relation to the front and back panels.  From the description of the panels, one of ordinary skill would expect the panels and their seams to be subjected to at least some stress during donning, doffing, wear, and/or handling of the garment by at least some individuals and/or processes of routine use and laundering of the garment.
In adopting the modification, one would arrive at a left upper bar tack only being positioned at a top of the left side seam and a left lower bar tack only positioned at a bottom of the left side seam, the left upper bar tack and the left lower bar tack being configured such that a left side seam allowance can be contained by the left upper bar tack and the left lower bar tack, a right upper bar tack only being positioned at a top of the right side seam and a right lower bar tack only being positioned at a bottom of the right side seam, the right upper bar tack and the right lower bar tack being configured such that a right side seam allowance can be contained by the right upper bar tack and the right lower bar tack.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hanson Allen, US 2019/0125003], [Hanson Allen, US 2019/0330773], [Berkowitz, US2019/0082745], and [Jessika Allen, AU 2006246504] as applied to claim 1 and further in view of [Bryan, US 2008/0052802].
Hanson Allen ‘003, Hanson Allen ‘773, Berkowitz, and Jessika Allen teach the panty of claim 1, as set forth above.
Hanson Allen ‘003 does not expressly teach wherein the first material is a four-way stretch material
Hanson Allen ‘003 does teach the “front panel, the back panel…include nylon, spandex” (para 7) and “front panel 12 and back panel 14 can include…fabric known…for use in undergarments or shapewear, including …nylon…elastane” (para 24).  Thus Hanson Allen at least teaches stretch material.
However, Bryan teaches (para 31) “In order for the body portion to be form fitting to the user, the material of the undergarment is preferably….an elastic material that is…four-way stretchable”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first material of the modified Hanson Allen ‘003 to be a four-way stretch material, as in Bryan, in order to be make the panty form fitting to the user, as taught by Bryan (para 31).

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hanson Allen, US 2019/0125003], [Hanson Allen, US 2019/0330773], [Berkowitz, US2019/0082745], and [Jessika Allen, AU 2006246504] as applied to claim 1 and further in view of [Bryan, US 2008/0052802] and [Imboden, US 5,465,594].
Hanson Allen‘003, Hanson Allen ‘773, Berkowitz, and Jessika Allen teach the panty of claim 1, as set forth above.
Hanson Allen ‘003 does not expressly teach wherein the first material is a four-way stretch material and the second material is a different four-way stretch material.
Hanson Allen ‘003 does teach the “front panel, the back panel…include nylon, spandex” (para 7) and “front panel 12 and back panel 14 can include…fabric known…for use in undergarments or shapewear, including …nylon…elastane” (para 24).  Thus Hanson Allen at least teaches stretch material.
However, Bryan teaches (para 31) “In order for the body portion to be form fitting to the user, the material of the undergarment is preferably….an elastic material that is…four-way stretchable”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of the modified Hanson Allen ‘003 to be four-way stretch materials, as in Bryan, in order to be make the panty form fitting to the user, as taught by Bryan (para 31).

Although the modified garment meets the limitation the second material is a four way stretch material, Hanson Allen does ‘003 not expressly teach the second material is a different four-way stretch material.
However, Imboden teaches a panty wherein there is “greater vertical stretch in the rear portion as compared to the front portion” (col. 1 lines 11-13).  Imboden further teaches “allowing more vertical stretch to be experienced in the rear panty section…providing better fit characteristics” (col. 4 lines 15-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of the modified Hanson Allen ‘003 such that the second material (in the rear portion) has greater vertical stretch than the first material (in the front portion) in the same manner that the materials front and rear materials of Imboden are different, in order to afford better fit characteristics to the panty, as taught by Imboden (col. 4 lines 15-16).  In adopting the modification, one would arrive at the second material is a different four-way stretch material insofar as the second four-way stretch material would be different in vertical stretch characteristics than the first four-way stretch material.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hanson Allen, US 2019/0125003], [Hanson Allen, US 2019/0330773], [Berkowitz, US2019/0082745],  [Jessika Allen, AU 2006246504], [Bryan, US 2008/0052802], and [Imboden, US 5,465,594] as applied to claim 3 and further in view of [Zeyrek, US 2017/0022637].
Hanson Allen ‘003, Hanson Allen ‘773, Berkowitz, Jessika Allen, Bryan, and Imboden teach the panty of claim 3, as set forth above.
Hanson Allen ‘003 does not expressly teach wherein the rear panel is cut across a grain of the different four-way stretch material.
However, Zeyrek teaches, pertinent to a plurality of garments including “leggings…shorts…and any other garment” (para 73) garments comprising “bidirectional stretchability” (para 4) wherein garment panels are cut across a grain of the bidirectionally stretchable fabrics: “garment article of the invention is made of a fabric that is bias-cut” (para 1),  Zeyrek further teaches bidirectionally stretchable fabrics, so cut, “combine good performance, such as improved body holding/shaping power, improved recovery and reduced growth, with good aesthetics” (para 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hanson Allen ‘003 such that its rear panel is cut across a grain of the different four-way stretch material, as the fabrics of Zeyrek are cut across a grain of bidirectionally stretchable fabrics, in order to afford the garment combined good performance, such as improved body holding/shaping power, improved recovery and reduced growth, with good aesthetics, as taught by Zeyrek (para 18).
Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hanson Allen, US 2019/0125003], [Hanson Allen, US 2019/0330773], [Berkowitz, US2019/0082745],  and [Jessika Allen, AU 2006246504] as applied to claim 1 and further in view of [Quaranta, US 2012/0144548].
Hanson Allen ‘003, Hanson Allen ‘773, Berkowitz, and Jessika Allen teach the panty of claim 1, as set forth above.
Hanson Allen does not expressly teach wherein the left side seam is an overlock seam and the right side seam is an overlock seam.
However, Quaranta teaches, in relation to foundation garments including “briefs”, “panties”, and “girdles” (para 3): “A garment made from the stretchable fabrics described herein may be constructed using known stitching techniques that further enable stretching and recovery. …stitches that may be used are…open overlock stitches” (para 11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hanson Allen ‘003 such that its left side seam is an overlock seam and its right side seam is an overlock seam, as in Quaranta, in order to further enable stretch and recovery properties to the panty, as taught by Quaranta (para 11).  One would be motivated to adopt the modification insofar as Hanson Allen ‘003 teaches stretch material: the “front panel, the back panel…include nylon, spandex” (para 7) and “front panel 12 and back panel 14 can include…fabric known…for use in undergarments or shapewear, including …nylon…elastane” (para 24).


Claims 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004] in view of [Hanson Allen, US 2019/0330773] and [Wehrmann, US 4,224,693].
Regarding claim 6:
Ishiura teaches (Figs 1-2):
A panty comprising: a front panel (“front part 101”; para 24) comprising a first material having a first weight and a top edge (see annotated Fig. 2a – a below); a rear panel (the combined 102 and 103B; i.e. “back part 102”; para 24 and “back-hemline forming part 103B”; para 24) comprising a second material having a second weight; the rear panel comprising an inner surface; a gusset panel (the combined 103A and 104; i.e. “crotch part 103A”; para 24 and “lining crotch part 104”; para 24) connected to the front panel and the front panel connected to the rear panel at two substantially vertical seams (“hemline…formed by…outer peripheries…of the front part 101…and front side right and left peripheries ...of the back hemline-forming part 103B”; para 25; see also annotated Fig. 2a – a below) and the two substantially vertical seams configured to be medial of a pair of anterior superior iliac spine of a wearer (Fig. 2).

    PNG
    media_image1.png
    449
    529
    media_image1.png
    Greyscale


Ishiura as embodied in Figs. 1-2 does not expressly teach all of the edges of the front panel and the rear panel being free edges except the edges connected to the gusset panel.
However, Ishiura as embodied in Figs 10a and 10b and paras 62-65 teach edges of the front panel and the rear panel being free edges: “short panty 1000 is formed of a free-cut material…hemlines formed of the both outer peripheries (a) at the back side of the front part 1001 in the width direction, the both outer peripheries (b) of the crotch part 1003A in the width direction, and the front side right and left peripheries (c) of the back hemline-forming part 1003B at the time of wearing the short panty are wavy lines. Except for this, Embodiment 8 is the same as Embodiment 1.” (para 63)  “It is preferable to form the hemlines at the time of wearing the short panty into wavy lines with a free-cut material because the silhouette of the short panty is prevented from affecting an outerwear. Furthermore, this may ease the biting of the hemline part into the buttocks.” (para 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the edges of the front panel and rear panel of Ishiura Figs. 1-2 to be free edges, as in Ishiura Figs. 10a and 10b, in order to prevent the silhouette of the short panty from affecting an outerwear, as taught by Ishiura (para 65).

Although Ishiura teaches the rear panel comprising an inner surface, Ishiura does not expressly teach the inner surface comprising exposed elastomeric threads, the inner surface comprising exposed elastomeric threads.  Ishiura does teach “preferable…fabric having a stretchability containing elastic yarn such as polyurethane” (para 34) thus Ishiura at least teaches elastomeric threads.
However, Hanson Allen ‘773 teaches an “undergarment” (para 21) wherein an “interior surface 11 includes exposed elastic threads that directly contact the body of the wearer (para 22).  Hanson Allen ‘773 further teaches that the interior surface that comprises exposed elastic threads “increases the coefficient of friction of the interior surface 11, which, in turn, reduces sliding of the interior surface 11 against the wearer's skin”; para 23.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rear panel of Ishiura such that its interior surface comprises exposed elastic threads, as in Hanson Allen ‘773, in order to reduce the sliding of the underwear against the wearer’s skin, as taught by Hanson Allen ‘773.  One of ordinary skill would be motivated to adopt the change insofar as Ishiura teaches that it is desirable to “prevention of the ride up” of underwear parts (para 33); see also desire to avoid “preventing ride up” (para 28).

Although Ishiura teaches a second material having a second weight, Ishiura does not expressly teach the second material having a second weight within 10% of the first weight.
However, Ishiura in reference to the embodiment of Figs. 1-2 teaches (para 34) that the fabric material is not particularly limited; thus Ishiura at least suggests the materials are open to modification.
Wehrmann teaches an undergarment wherein portions of the undergarment are within 10% of each other: “In this type of sheer hosiery, the respective leg, foot and toe portions are all typically…substantially the same weight and dye receptivity” (col. 1 lines 25-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second material of Ishiura to have a second weight within 10% of the first weight, as the weights in Wehrmann, in order to arrive at an improved garment, one more suitable for even garment dyeing performance, as suggested by Wehrmann (col. 1 lines 25-27).


Regarding claim 7:
Ishiura in view of Hanson Allen ‘773 and Wehrmann teach the panty of claim 6, as set forth above.
Ishiura further teaches wherein the two substantially vertical seams are configured to be lateral of mid inguinal points of the wearer (at least a portion of each vertical seams is configured to be lateral of mid inguinals points of at least some wearer, as seen in Figs. 2a and 2c).

Claims 15-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004], [Hanson Allen, US 2019/0330773], [Wehrmann, US 4,224,693] as applied to claim 6 and further in view of and [Sackman, US 3,906,754].


Regarding claim 15:
Ishiura in view of Hanson Allen ‘773 and Wehrmann teach the panty of claim 6, as set forth above.
Ishiura does not expressly teach wherein a ratio of a total relaxed length of the top edge of the front panel to a total relaxed length of the top edge of the rear panel is between 1:1.5 and 1:2.7.
However: further in view of Ishiura: one of ordinary skill would look to the description and Figs. 1-2 and recognize lengths of the edges of the panels as presented in below annotated Fig. 2a – b:

    PNG
    media_image2.png
    413
    575
    media_image2.png
    Greyscale


	While not expressly to scale, the lengths identified, if measured circumferentially, appear to result in a ratio at or near the claimed ratio.
	Moreover, Ishiura as embodied in para 47 and para 55 teaches that dimensions of the garment can be manipulated in order to accommodate size “depending on the size” and in para 40 teaches varying dimensions of front and back parts so that “comfort can be improved and design variations can be expanded”.  Ishiura further teaches a motivation for “the whole panty to fit the buttocks” (para 3).
Moreover, Sackman teaches, in reference to “standard…panties” (col. 1 line 12) wherein panels are “sewn together” (co. 1 line 14): “seams at the hips…are bulky and uncomfortable to the wearer” (col. 1 lines 17-18)
Because Ishiura is concerned with buttocks fit and provides for adjusting the dimensions of the garment, the claimed ratio range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed ratio values through routine experimentation in order to provide desired degree of buttocks fit, comfort, and design to the garment and moreover arrive at seams that are sufficiently spaced away from the hips, thus avoiding bulk and discomfort in view of the teaching of Sackman. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Ishiura in such a manner as to have a ratio of a total relaxed length of the top edge of the front panel to a total relaxed length of the top edge of the rear panel is between 1:1.5 and 1:2.7 because the claimed range is merely an optimum or workable range and the ratio is expected to affect the buttocks fit, comfort, seam bulk and comfort, and design of the panty.

Regarding claim 16:
Ishiura in view of Hanson Allen ‘773, Wehrmann and Sackman teach the panty of claim 15, as set forth above.
Ishiura does not expressly teach wherein the ratio is between 1:1.63 and 1:2.62.
While not expressly to scale, the lengths identified in above annotated Fig. 2 a – b (see addressing of claim 15), if measured circumferentially, appear to result in a ratio at or near the claimed ratio.
In the same manner as applied to claim 15:
Because Ishiura is concerned with buttocks fit and provides for adjusting the dimensions of the garment, the claimed ratio range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed ratio values through routine experimentation in order to provide desired degree of buttocks fit, comfort, and design to the garment and moreover arrive at seams that are sufficiently spaced away from the hips, thus avoiding bulk and discomfort in view of the teaching of Sackman. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Ishiura in such a manner as to have a ratio of a total relaxed length of the top edge of the front panel to a total relaxed length of the top edge of the rear panel is between 1:1.63 and 1:2.62 because the claimed range is merely an optimum or workable range and the ratio is expected to affect the buttocks fit, comfort, and design of the panty.

Regarding claim 17:
Ishiura in view of Hanson Allen ‘773, Wehrmann and Sackman teach the panty of claim 16, as set forth above.
Ishiura does not expressly teach wherein the ratio is between 1:2.55 and 1:2.62.
While not expressly to scale, the lengths identified in above annotated Fig. 2 a – b (see above addressing of claim 15), if measured circumferentially, appear to result in a ratio at or near the claimed ratio.
In the same manner as applied to claims 15 and 16:
Because Ishiura is concerned with buttocks fit and provides for adjusting the dimensions of the garment, the claimed ratio range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed ratio values through routine experimentation in order to provide desired degree of buttocks fit, comfort, and design to the garment and moreover arrive at seams that are sufficiently spaced away from the hips, thus avoiding bulk and discomfort in view of the teaching of Sackman. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Ishiura in such a manner as to have a ratio of a total relaxed length of the top edge of the front panel to a total relaxed length of the top edge of the rear panel is between 1:2.55 and 1:2.62 because the claimed range is merely an optimum or workable range and the ratio is expected to affect the buttocks fit, comfort, seam bulk and comfort and design of the panty.

Claim 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004], [Hanson Allen, US 2019/0330773], and [Wehrmann, US 4,224,693] as applied to claim 6 and further in view of [Jessika Allen, AU 2006246504].
Ishiura in view of Hanson Allen ‘773 and Wehrmann teach the panty of claim 7, as set forth above.
Ishiura does not expressly teach wherein each of the two substantially vertical seams has a first bar tack adjacent an upper end of the substantially vertical seam and a second bar tack adjacent a lower end of the substantially vertical seam.
However, Jessika Allen teaches (Fig. 1) an undergarment (“bra assembly”; page 4 line 17) which is stitched to garment panels 12 and 13 via two side seams (“seams 42”; page 4 line 19) wherein each of two substantially vertical seams has a first bar tack adjacent an upper end of each seam and a second bar tack adjacent a lower end of each seam(“utilizing a bar tack 43…at each end of the…seams 42” (page 4 lines 18-19).
Jessika Allen further teaches the bar tacks reinforce the seams on which they are positioned (“utilizing a bar tack 43 as reinforcement at each end of the…seams 42”; page 4 lines 18-19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Ishiura such that wherein each of the two substantially vertical seams has a first bar tack adjacent an upper end of the substantially vertical seam and a second bar tack adjacent a lower end of the substantially vertical seam, as in Jessika Allen, in order to reinforce the seams, as taught by Jessika Allen (page 4 lines 18-19).  One would be motivated to reinforce the seams insofar as Ishiura teaches (“preferable…fabric having a stretchability containing elastic yarn such as polyurethane”; para 34) in relation to the panty panels.  From the description of the panels, one of ordinary skill would expect the panels and their seams to be subjected to at least some stress during ordinary use such as when donning, doffing, wearing, and/or handling of the garment by at least some individuals and/or processes of routine use and laundering of the garment.

Claim 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004], [Hanson Allen, US 2019/0330773], [Wehrmann, US 4,224,693], and [Jessika Allen, AU 2006246504] as applied to claim 8 and further in view of [Yu, KR 20-0314601] and [Jessika Allen].
Ishiura in view of Hanson Allen ‘773 and Wehrmann and Jessika Allen teach the panty of claim 8, as set forth above.
Ishiura does not expressly teach wherein the gusset panel is not connected to the front panel at a forward end of the gusset panel.
However, Yu teaches (Figs. 1-2) a front panel and gusset panel combination wherein the front panel (the combined 10 and 30; i.e. “fabric (10)” and “undershirt (30)”; Abstract) and the gusset panel (the crotch portion of “side fabric (20)”; Abstract) wherein the gusset panel is not connected (via “aeration section (31)”; Abstract; see also Figs. 1-2) to the front panel at a forward end of the gusset panel.
Yu teaches that the front panel and gusset panel so configured results in an improved hygiene function of the garment: “sweat or moisture…since air is flowed in through the aeration section (31) …on the anal region of the wearer and ventilation is…made the…moisture is removed on the anal region and the clean can be hygienically maintained and due to this, the anus disease including the hemorrhoid etc. can be prevented.” (page 6 of the translation; 2nd full paragraph).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Ishiura such that its front panel is the front panel of Yu and such that its gusset panel is not connected to the front panel at a forward end of the gusset panel, as in Yu, in order to afford a hygienic improvement to the garment, as taught by Yu (page 6 of the translation; 2nd full paragraph).

Thus the modified Ishiura teaches all the limitations except:
a pair of bar tacks being positioned adjacent the forward end of the gusset panel such that a bar tack is positioned along a forwardmost end of each lateral side of the gusset panel

However, in further view of Jessika Allen:
However, Jessika Allen teaches (Fig. 1) an undergarment (“bra assembly”; page 4 line 17) which is stitched to garment panels 12 and 13 via seams (“seams 42”; page 4 line 19) wherein a pair of bar tacks is positioned adjacent a forward end (and also another end, although not required by the claim) such that a bar tack is positioned along a forwardmost end of each of two seams (“utilizing a bar tack 43…at each end of the…seams 42” (page 4 lines 18-19).
Jessika Allen further teaches the bar tacks reinforce the seams on which they are positioned (“utilizing a bar tack 43 as reinforcement at each end of the…seams 42”; page 4 lines 18-19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Ishiura such that a pair of bar tacks are positioned adjacent the forward end of the gusset panel such that a bar tack is positioned along a forwardmost end of each lateral side of the gusset panel, in the same manner that a bar tack is positioned along a forwardmost end of each seam, as in Jessika Allen, in order to reinforce the seams, as taught by Jessika Allen (page 4 lines 18-19).  One would be motivated to reinforce the seams insofar as Ishiura teaches (“preferable…fabric having a stretchability containing elastic yarn such as polyurethane”; para 34) in relation to the panty panels.  From the description of the panels, one of ordinary skill would expect the panels and their seams to be subjected to at least some stress during donning, doffing, wear, and/or handling of the garment by at least some individuals and/or processes of routine use and laundering of the garment.

Claims 10-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004], [Hanson Allen, US 2019/0330773], [Wehrmann, US 4,224,693], [Jessika Allen, AU 2006246504] and [Yu, KR 20-0314601] as applied to claim 9 and further in view of [Dunham, US 2011/0281500].
Regarding claim 10:
Ishiura in view of Hanson Allen ‘773, Wehrmann, Jessika Allen, and Yu teach the panty of claim 9, as set forth above.
Ishiura further teaches wherein the gusset panel is formed of a third material, that of the lining crotch part 104.  However, Ishiura does not expressly teach wherein the gusset panel is formed of a third material that is different from the first material and the second material.
Ishiura does teach the material of the lining crotch part “104 arranged at the wearer's skin side of the crotch part 103A for improving wearing comfort” (para 24), while the fabric of the panty “fabric includes a fabric having a stretchability containing elastic yarn such as polyurethane or the like” (para 34).  Thus Ishiura at least suggests different performance characteristics and considerations for the third material vs. the first and second material, including comfort for the third material, and stretch for the first and second.
However, Dunham teaches (para 7) a gusset liner comprising “cotton” for “comfort”.  Moreover, although not required by claim 10 but pertinent to dependent claims: Dunham teaches (para 8) that the panels configured to cover a wearer’s front side and back side comprise nylon and lycra (“81% nylon and 19% Lycra”), which is nylon and elastane (see extrinsic reference [PNG, US2010/0249736], paragraph 31 identifying lycra as elastane).  Dunham teaches the nylon/lycra aka nylon/elastane results in “enhance the feminine form with…compression and control in the abdominal area and around the buttocks, hips, thighs, and back. The compression support will cause immediate shaping, slimming, and flattening of the body…fabric content is 81% nylon and 19% Lycra… to construct a correctly compressed body-shaping garment”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the third material of the modified Ishiura to comprise cotton, as in Dunham, in order to achieve wearing comfort, as taught by Dunham (para 7).  One would be motivated to adopt the modification insofar as an express purpose of the third material of Ishiura is “improving wearing comfort” (para 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of the modified Ishiura to be the nylon-lycra blend, which is a nylon-elastane blend, as in the front and rear sides of Dunham, in order to afford body shaping and slimming capability to the garment, as taught by Dunham (para 8).  One would be motivated to adopt the modification insofar as Ishiura teaches the preferred use of fabrics having “stretchability containing elastic yarn” .
In adopting the modifications taught by Dunham, one would arrive at the limitation wherein the gusset panel is formed of a third material (i.e. cotton) that is different from the first material (i.e. nylon/lycra aka nylon/elastane) and the second material (i.e. nylon/lycra aka nylon/elastane).

Regarding claim 11:
Ishiura in view of Hanson Allen ‘773, Wehrmann, Jessika Allen, and Yu, and Dunham teach the panty of claim 10, as set forth above.  The modified panty further meets the limitation wherein the first material comprises nylon and elastane because the modifications taught by Dunham and applied in claim 10 results in the first material comprising a nylon/elastane blend; refer to above treatment of claim 10.

Regarding claim 12:
Ishiura in view of Hanson Allen ‘773, Wehrmann, Jessika Allen, and Yu, and Dunham teach the panty of claim 11, as set forth above.  The modified panty further meets the limitation wherein the second material comprises nylon and LYCRA because the modifications taught by Dunham and applied in claim 10 results in the second material comprising a nylon/lycra blend; refer to above treatment of claim 10.

Regarding claim 13:
Ishiura in view of Hanson Allen ‘773, Wehrmann, Jessika Allen, and Yu, and Dunham teach the panty of claim 10, as set forth above.  The modified panty further meets the limitation wherein the second material comprises nylon and LYCRA because the modifications taught by Dunham and applied in claim 10 results in a the second material comprising a nylon/lycra blend; refer to above treatment of claim 10.

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Ishiura, US 2015/0107004], [Hanson Allen, US 2019/0330773], and [Wehrmann, US 4,224,693] as applied to claim 7 and further in view of [Bryan, US 2008/0052802] and [Imboden, US 5,465,594].
Ishiura in view of Hanson Allen ‘773 and Wehrmann teach the panty of claim 7, as set forth above.
Ishiura does not expressly teach the first material is a four-way stretch material and the second material is a different four-way stretch material.
Ishiura does teach “A preferable example of the fabric includes a fabric having a stretchability containing elastic yarn such as polyurethane or the like” (para 34).  Thus Ishiura at least teaches stretch material.
However, Bryan teaches (para 31) “In order for the body portion to be form fitting to the user, the material of the undergarment is preferably….an elastic material that is…four-way stretchable”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of the modified Ishiura to be four-way stretch materials, as in Bryan, in order to be make the panty form fitting to the user, as taught by Bryan (para 31).

Thus the modified Ishiura teaches all the claimed limitations except the second material is a different four-way stretch material.

However, Imboden teaches a panty wherein there is “greater vertical stretch in the rear portion as compared to the front portion” (col. 1 lines 11-13).  Imboden further teaches “allowing more vertical stretch to be experienced in the rear panty section…providing better fit characteristics” (col. 4 lines 15-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of the modified Ishiura such that the second material (in the rear portion) has greater vertical stretch than the first material (in the front portion) in the same manner that the materials front and rear materials of Imboden are different, in order to afford better fit characteristics to the panty, as taught by Imboden (col. 4 lines 15-16).  In adopting the modification, one would arrive at the second material is a different four-way stretch material insofar as the second four-way stretch material would be different in vertical stretch characteristics than the first four-way stretch material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[O’Connor, US 2018/0199645] teaches bar tacks for undergarments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732                                                                                                                                                                                         





/G.A.N./               Examiner, Art Unit 3732